Citation Nr: 0711047	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  93-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.

2.  Entitlement to a separate evaluation for chronic pain 
syndrome (apart from service-connected disability 
characterized as psychophysiologic musculoskeletal reaction, 
with post-traumatic stress disorder, headaches, and chronic 
benign pain syndrome, currently evaluated as 100 percent 
disabling).

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic maxillary sinusitis (sinusitis herein).


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a March 1993 RO hearing, a 
March 1994 Board Central Office hearing, a November 1996 
Board Central Office hearing and a September 2006 Board 
Central Office hearing.  

As two separate Veteran's Law Judges have held separate 
hearings for at least one of the issues currently on appeal, 
this decision which be adjudicated by a panel of three 
Veteran's Law Judges.  

The issues of entitlement to an increased rating for 
sinusitis and whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for arthritis were originally before the Board in 
June 1995 when they were remanded for additional evidentiary 
development.  All the issues currently on appeal were again 
before the Board in August 1997, January 2001 and November 
2003, when they were remanded each time for additional 
evidentiary development and/or to cure a procedural defect.  
Also previously before the Board with the issues currently on 
appeal was a claim of entitlement to a total rating due to 
individual unemployability (TDIU).  In April 2006, the RO 
granted the veteran's claim for a total rating from October 
19, 1989 to June 22, 1990.  (A schedular 100 percent rating 
for service-connected psychophysiologic musculoskeletal 
reaction has been in effect from June 22, 1990.)  This is a 
complete grant of the claim.  The issue of entitlement to 
TDIU is no longer in appellant status.  

At various times during the course of this appeal, the 
veteran has argued that he has residual disability separate 
and apart from his service-connected sinusitis which was due 
to a surgical procedure performed on his nose by VA in 1972.  
The Board has construed this as a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residual nasal disability as a result of a VA surgical 
procedure in 1972.  This matter is referred to the RO for 
appropriate action.

The reopened claim of entitlement to service connection for 
arthritis and the issue of entitlement to a separate 
evaluation for chronic pain syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

1.  The Board denied service connection for generalized, 
hypertrophic systemic arthritis in an April 5, 1989 decision; 
the veteran did not appeal the decision.  

2.  Evidence received subsequent to the April 5, 1989  Board 
decision bears directly or substantially upon the issue of 
entitlement to service connection for arthritis, is not 
duplicative or cumulative in nature and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The service-connected sinusitis is manifested by 
complaints of pain, infrequent headaches and non-
incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The April 5, 1989 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the April 5, 1989 Board decision 
is new and material; accordingly, the claim of entitlement to 
service connection for arthritis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a rating in excess of 10 percent for 
chronic sinusitis have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 
C.F.R. § 4.97, Diagnostic Code 6510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the claim of entitlement to a rating in excess of 
10 percent for sinusitis, the Board finds that the appellant 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to VA benefits.  
Specifically, the discussions in August 2001, September 2002, 
August 2004, November 2004, and June 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
his and VA's respective responsibilities in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the November 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disability on appeal in the June 2006 
VCAA letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

With regard to the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for arthritis, the Board need not consider 
the question of VCAA compliance at this time since there is 
no detriment to the appellant in light of the reopening of 
the claim and remand directed by this decision.  Any VCAA 
deficiencies will be addressed by the AMC or RO while the 
issue on appeal is back before it as a result of this remand.  


Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis

Analysis

A May 1988 rating decision denied service connection for 
arthritis of multiple joints as the veteran had failed to 
submit new and material evidence and the veteran appealed 
this decision to the Board.  

In a decision dated April 5, 1989, the Board denied service 
connection for generalized hypertrophic, systemic 
osteoarthritis.  The evidence of record at that time 
consisted of the statements and testimony from the veteran, 
service medical records, VA and private clinical records and 
reports of VA examinations.  The Board set out the evidence 
in detail and concluded that, while degenerative joint 
disease had been diagnosed on several occasions after the 
veteran's discharge, there were no objective clinical 
findings of osteoarthritis shown in service or within one 
year of the veteran's discharge nor was there current 
radiographic evidence demonstrating that the veteran had 
generalized systemic osteoarthritis.  The specific finding of 
fact from the decision was generalized, hypertrophic, 
systemic osteoarthritis is not currently shown.  

The Board's April 1989 decision, which denied service 
connection for generalized hypertrophic, systemic 
osteoarthritis, is final.  However, under pertinent law and 
VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In February 1993, the veteran submitted a statement 
indicating, in pertinent part, that he wanted to reopen the 
claim of entitlement to service connection for arthritis.  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in February 1993, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to 


reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

While service connection for generalized hypertrophic, 
systemic osteoarthritis was denied by the Board in April 
1989, the Board's subsequent decisions dealing with the 
attempt to reopen this claim dated in June 1995, August 1997, 
January 2001 and November 2003 have all styled the issue on 
appeal as whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for arthritis.  The Board has not restricted 
analysis of this claim to whether there is new and material 
evidence to reopen the claim of entitlement to service 
connection for generalized hypertrophic, systemic 
osteoarthritis.  

If the issue on appeal were restricted to whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for generalized 
hypertrophic, systemic osteoarthritis, the claim would have 
to be denied.  No competent evidence has been received 
demonstrating the current existence of generalized 
hypertrophic, systemic osteoarthritis.  There is competent 
evidence of record in the form of X-ray examination reports 
documenting the current existence of arthritis but this 
evidence does not indicate that the arthritis is systemic.  
The evidence tends to indicate that the arthritis is 
traumatic.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for arthritis.  The evidence received subsequent 
to the April 5, 1989 Board decision which denied service 
connection for generalized hypertrophic, systemic 
osteoarthritis consists of VA clinical and hospitalization 
records, Social Security records, private clinical records, 
transcripts of hearings and written argument submitted by the 
veteran.  Some of this evidence, which was received 
subsequent to the April 1989 Board decision, provides 
evidence documenting the current existence of arthritis.

Records from the Social Security Administration include a 
September 1993 decision which found the veteran entitled to a 
period of disability beginning April 15, 1990.  Social 
Security determined that the veteran had PTSD, chronic 
continuous alcohol dependence, chronic pain syndrome, and 
post-traumatic arthritis of the neck, shoulder and right 
knee.  PTSD was found to be a severe impairment.  

A May 1994 VA hospitalization record includes an Axis III 
diagnosis of osteoarthritis.  

A July 1996 VA clinical record includes an assessment of 
cervical osteoarthritis.  A September 1996 hospitalization 
records includes an assessment of degenerative joint disease 
of the lumbosacral spine.  

The veteran testified before a Veteran's Law Judge in 
November 1996 that his arthritis was due to a traumatic event 
which occurred at Fort McClellan, Alabama, in December 1969 
when he injured his neck, shoulder and low back.  This was 
aggravated by subsequent service in Viet Nam.  He was treated 
for arthritis and other conditions at the VA Medical Center 
(VAMC) in Allen Park, Michigan in 1972.  

The report of a June 2003 VA examination includes a pertinent 
diagnosis of chronic neck pain and bilateral cervical 
radiculopathy secondary to post-traumatic degenerative joint 
disease of the cervical spine.  

A September 2004 VA examination resulted in an Axis III 
diagnosis of arthritis.  

A July 2005 VA X-ray report includes an impression of left 
hip degenerative disease.  

The Board finds the documents noted above provide competent 
evidence documenting the current existence of arthritis.  
This evidence is not cumulative and/or redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for arthritis.  The claim of 
entitlement to service connection for arthritis has been 
reopened.  

Prior to de novo adjudication of the reopened claim of 
entitlement to service connection for arthritis, the Board 
finds additional evidentiary development is required.  This 
development is addressed in the Remand portion of this 
decision below.  

Evaluation of chronic maxillary sinusitis (sinusitis herein), 
currently rated as 10 percent disabling.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  See 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability such as 
in the current case regarding the claim for an increased 
rating for sinusitis, evidence contemporaneous with the claim 
and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous. . . ."  See 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The Board notes that in 1996, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
rating criteria evaluating disabilities of the respiratory 
system.  See 58 Fed. Reg. 4,962 (Oct. 7, 1996) (codified at 
38 C.F.R. § 4.97, DCs 6502 to 6847 (2005)).  This amendment 
was made effective from October 7, 1996.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  See VAOPGCPREC 7-2003.  

The veteran's service-connected sinusitis is currently 
assigned a 10 evaluation under the criteria of 38 C.F.R. § 
4.97, Diagnostic Code 6513.  Prior to October 1996, chronic 
maxillary sinusitis warranted a 10 percent evaluation for 
moderate sinusitis with discharge, crusting, scabbing, or 
infrequent headaches.  A 30 percent evaluation was warranted 
for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation was warranted for postoperative sinusitis 
following radical operation with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  See 38 C.F.R. § 4.97, DC 6513 (1996).  

Under the revised criteria effective in October 1996, chronic 
maxillary sinusitis is rated under the General Rating Formula 
for Sinusitis.  Under the general rating formula, chronic 
maxillary sinusitis warrants a 10 percent evaluation when 
manifested by one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent evaluation is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is assigned for sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The note following the rating criteria 
states that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, DC 6513 (2006). 

Factual Background

A May 1990 ear, nose and throat examination revealed no 
tenderness, drainage or purulence.  The nasal mucosa appeared 
normal.  The impression was sinusitis.  

On VA examination in June 1990, physical examination revealed 
that there were no polyps or discharge.  X-rays of the 
sinuses revealed minimal mucosal thickening.  There was no 
evidence of air-fluid levels.  The impression was bilateral 
chronic maxillary sinusitis.  

A Discharge Summary from a period of hospitalization for the 
veteran from March 1992 to April 1992 includes the pertinent 
assessment of history of chronic sinusitis and resolved left 
acute maxillary sinusitis.  

At the time of a VA Ear, Nose and Throat examination in May 
1992, the veteran complained of difficulty breathing and 
sinus infections since he had nasal surgery to remove a 
blockage during active duty.  Physical examination revealed 
that the nasal vestibules and nasal chambers were within 
normal limits.  The septum seemed to be midline.  The 
examiner found that there was a relative paucity of findings 
in the nasal examination so he suggested X-rays be conducted 
to rule out chronic sinusitis.  June 1992 X-rays of the 
paranasal sinuses were interpreted as being normal.  

A June 1992 VA clinical record indicates the veteran 
complained of facial pain, pressure, nasal blockage and 
discharge.  Physical examination revealed the left nasal 
chamber to have a lot of mucopurulent discharge.  The 
assessment was that with evidence of mucopurulent discharge, 
the veteran probably had at least an acute bout of sinusitis.  

In March 1993, the veteran reported that he had redeveloped 
symptoms of fullness and facial pressure and nasal discharge.  
Physical examination revealed mucopurulent discharge and 
erythematous nasal chamber.  The assessment was recurrent 
sinusitis.  

The veteran testified at a RO hearing in March 1993 that he 
had a serious episode of sinusitis at least once per month.  
The episodes reportedly lasted three or four days.  

A January 1994 VA clinical record reveals the veteran 
reported intermittent problems with his sinuses since he was 
last seen in March 1993.  Physical examination revealed an 
erythematous nasal chamber but no purulent discharge.  No 
abnormal masses were observed.  The assessment was chronic 
sinusitis.  

The veteran testified before one of the undersigned Veterans 
Law Judges in March 1994 that his sinus problems were due to 
an unnecessary operation which was performed on his nose in 
1972.  After the operation, he began to have problems such as 
sneezing, runny nose, internal drainage, facial pain, 
recurring infections, problems breathing at night, and 
swelling on the right side of his face.  He testified that he 
had had to leave work for two or three days due to the 
symptoms.  He treated himself by lying on his back.  He took 
nasalcrom and recently Keflex for an infection.  He reported 
that he was taking Keflex every two to three weeks.  

At the time of an August 1995 VA examination, the veteran 
reported frequent headaches, recurrent nose infections and 
congestion.  The veteran indicated that he felt congested to 
some degree every day.  He had frequent post-nasal drip of 
clear material.  Physical examination revealed some degree of 
nasal congestion of the left nostril.  There was no 
obstruction.  There was adequate passage of air and no marked 
degree of deviation was seen.  There was no evidence of post 
nasal discharge.  The diagnosis was chronic recurrent 
maxillary sinusitis with normal sinus X-rays.  It did not 
appear to the examiner that the veteran's condition had 
progressed to any discernable degree since the prior 
examination.  

The veteran testified before one of the undersigned Veterans 
Law Judge at a Board Central Office hearing in November 1996 
that his sinusitis was due to a surgical procedure which was 
performed at a VA facility in Allen Park, Michigan in 1972.  
After the procedure, the veteran began to experience 
uncontrolled sneezing, a runny nose, and swelling of the 
right side of his face.  He had reportedly lost work due to 
the symptomatology.  He treated his condition by lying on his 
back.  He also reported daily headaches.  He reported facial 
pain during attacks.  He said he received antibiotics.  

A January 1997 VA clinical record indicates the veteran 
complained of nasal problems since discharge.  Physical 
examination revealed that there was no pus or polyps and the 
airways were good.  The impression was history of chronic 
non-specific rhinitis.  

On Ear, Nose and Throat consultation in May 1997, the veteran 
complained of daily sneezing, nasal obstruction, nasal 
pressure, and clear rhinorrhea.  Physical examination did not 
reveal any pus or polyps.  The impression was history of 
chronic non-specific rhinitis.  

On VA nose, sinus, larynx and pharynx examination in July 
1998, the veteran reported constant rhinorrhea, nasal 
clearing and sneezing.  He also reported infrequent watery, 
itchy eyes.  He denied purulent nasal discharge for the most 
part.  Physical examination revealed no purulent discharge 
and some small drainage.  The impression from the examination 
was chronic nonspecific rhinitis and chronic left maxillary 
sinusitis.  The examiner suspected that the sinusitis was 
really minimal, not resulting in opacification of the 
maxillary, ethmoid sinus.  

A March 1999 VA clinical record indicates the veteran 
reported problems with drainage, obstruction and sneezing.  
Physical examination revealed bilateral inferior turbinate 
enlargement, erythematous.  The assessment was allergic 
rhinitis.  

A mini Computed Tomography (CT) of the sinuses conducted at a 
private facility was interpreted as revealing no evidence of 
acute or chronic sinus disease.  

A private clinical record dated in August 2000 shows that the 
veteran presented with a request to evaluate his chronic 
sinus and headache pain.  The veteran reported that he had 
had severe, recurrent sinusitis since nasal surgery in 1972.  
Physical examination revealed a lack of nasal discharge.  The 
pertinent assessment was chronic sinusitis and muscle 
contraction headaches.  

A November 2000 private clinical record shows that physical 
examination at that time revealed non-tender sinuses without 
discharge.  The diagnosis was chronic sinusitis.  In December 
2000, it was noted that the veteran's main sinus symptoms 
were facial pain and pain with inspiration through the nose.  
He reported nasal drainage which was usually clear but 
sometimes blood tinged.  He had been on nasal steroid spray.  
He denied any recent sinus infections or treatment with 
antibiotics for nasal congestion or symptoms.  Physical 
examination revealed nasal mucosa which appeared slightly dry 
and crusted.  There were no signs of mucopus or 
mucopurulence.  The diagnoses were nasal dryness and facial 
pain and pressure.  CT reports showed no evidence of 
sinusitis in the frontal region.  It was felt that the 
veteran's symptoms were due to sensitivity and dryness of the 
nose.  

A January 2001 VA clinical record shows physical examination 
of the nose revealed inflamed mucosa.  The pertinent 
assessments were rhinitis and history of sinusitis.  

An August 2001 VA clinical record reveals the veteran 
complained of difficulty breathing through his nose and pain 
across his face.  Physical examination demonstrated turbinate 
hypertrophy.  The assessment was sinusitis.  

At the time of a June 2003 VA neurological examination, the 
veteran reported that he had had frontal headaches since a 
septoplasty conducted in 1972.  The pertinent diagnosis was 
chronic post-traumatic headaches.  The examiner opined that 
some of the headaches, particularly frontal and retroorbital 
headaches, may be due to chronic sinus disease.  

On VA general medical examination in June 2003, the veteran 
reported that he had episodes of sinusitis every month, 
lasting about two days.  He claimed that the episodes were 
incapacitating because all he could do was lie on his back 
and use the inhaler.  Physical examination revealed no 
tenderness.  X-rays were referenced as revealing possible 
left maxillary sinus disease.  The pertinent diagnosis was 
recurrent sinusitis on inhaler therapy.  

A VA neurological examination was conducted in September 
2004.  The examiner noted that a review of the claims file 
and interview with the veteran demonstrated the veteran 
provided several different accounts of when his headaches 
started.  He has indicated that they began in early 1970 
after a training accident, later in 1970 after being 
subjected to a grenade explosion or in 1972 after nasal 
surgery.  The diagnosis was chronic headaches, most likely 
post-traumatic.  The history was not clear whether the onset 
of the headaches was after the training accident or after the 
grenade injury.  The examiner found that there may have been 
contribution to the headaches in the past by chronic 
sinusitis.  However, in view of the most recent Ear, Nose and 
Throat evaluations and in view of the current headaches' 
character as described by the veteran, there was currently no 
sufficient evidence to suggest sinusitis as a cause of the 
veteran's headaches.  

At the time of a VA nasal examination in November 2004, 
physical examination of the nose appeared normal.  The claims 
file was not available for review.  The pertinent clinical 
impressions were allergic rhinitis by history and possible 
sinusitis by history.  A separate report of a November 2004 
VA examination indicated the examiner had reviewed the claims 
files.  The veteran complained of headaches and rhinorrhea 
since nasal surgery in 1972.  Over the years, he had had 
approximately 10 episodes a year he associated with 
sinusitis.  He reported that he had been unable to work due 
to frontal headaches and constant rhinorrhea.  Physical 
examination of the nose appeared normal.  There was no 
exudate or hyperemia.  The turbinates were of normal size.  A 
November 2004 CT of the sinuses was interpreted as revealing 
mild sinusitis involving the frontal sinus on the right and 
the maxillary antrum on the left.  The pertinent clinical 
impressions were allergic rhinitis by history and sinusitis.  

A November 2004 VA clinical record includes the annotation 
that the veteran did not have sinus tenderness or nasal 
discharge.  

The veteran testified before a Veterans Law Judge in 
September 2006 that his sinusitis symptoms were frequent 
headaches and daily runny nose and sneezing.  The last time 
he consulted a physician for the symptoms was his last 
compensation and pension examination by VA.  Treatment was 
with a cortisone nasal spray, but did not require 
antibiotics.  

Analysis

The Board finds a rating in excess of 10 percent is not 
warranted during any part of the appeal period for the 
service-connected sinusitis when the disability is evaluated 
under the rating criteria in effect prior to October 1996.  

The Board finds the preponderance of evidence is against a 
finding that the veteran experienced frequently 
incapacitating episodes due to his sinusitis.  In June 2003, 
the veteran reported that he had what he opined were 
incapacitating episodes of sinusitis because all he could do 
during the reported episodes was lie on his back and use an 
inhaler.  However, there is no evidence of record indicating 
that the veteran had been prescribed bed rest and antibiotics 
by a health care professional for treatment of the service-
connected sinusitis.  While the definition of an 
incapacitating episode was not included in the regulations 
for evaluation of sinusitis prior to October 1996, as of 
October 1996, an incapacitating episode was defined as an 
episode which required bed rest and treatment by a physician.  
38 C.F.R. § 4.97.  

Even if the definition of an incapacitating episode is of a 
somewhat lesser standard under the rating criteria in effect 
prior to October 1996, the Board finds an increased rating is 
still not warranted when all the evidence of record is 
evaluated.  The evidence of record does not demonstrate the 
presence of severe and frequent headaches, purulent discharge 
or crusting reflecting purulence which was due to the 
service-connected sinusitis.  

The medical evidence of record only demonstrates the presence 
of occasional purulent discharge and crusting.  Purulent 
discharge was noted in June 1992 and March 1993 and crusting 
was noted in November 2000.  However, other examinations of 
the sinuses demonstrate a lack of purulence or crusting which 
is attributed to the service-connected sinusitis.  Clinical 
records and reports of VA examinations demonstrate that 
purulence and crusting were not found on examination of the 
sinuses in May 1990, June 1990, May 1992, June 1994, August 
1995, January 1997, July 1998, August 2000, November 2000, 
January 2001, August 2001 and November 2004.  Furthermore, 
other clinical records and reports of VA examinations, while 
not specifically indicating that physical examination of the 
sinuses was conducted, were silent as to the presence of 
purulent discharge or crusting despite the veteran having 
complained of sinusitis at the time these records were 
generated.  The Board finds the clinical evidence of record 
demonstrates the presence, at most, of very intermittent 
purulence or crusting between 1992 and 2000 and no purulence 
or crusting subsequent to 2000.  

The evidence of record documents that the veteran had 
complained of headaches which he opines were caused by 
sinusitis.  However, there is a question as to whether the 
headaches were due to the service-connected sinusitis.  A 
June 1992 VA clinical record includes an assessment of 
chronic tension headache.  An August 1992 VA clinical record 
reveals the veteran had chronic headaches which had improved.  
The pertinent assessment was chronic muscular contraction 
headaches.  A May 1994 record reveals the veteran continued 
to have severe cervical strain with radicular pain and 
headache.  The assessment was degenerative disc disease of 
the cervical spine with cervicogenic headache and radicular 
pain.  This was also included as the assessment on February 
1995, May 1995 records.  A May 1994 VA hospitalization record 
includes a diagnosis of headaches secondary to 
osteoarthritis.  The report of the June 2003 VA neurological 
examination includes a pertinent assessment that some of the 
veteran's headaches, particularly the frontal and 
retroorbital headaches may be due to chronic sinusitis.  The 
Board finds that, at a minimum, this evidence indicates that 
not all the complaints and headaches recorded in the clinical 
records and reports of VA examination were due to sinusitis.  
Furthermore, the use of the word may in the report of the 
June 2003 VA examination does not affirmatively link the 
headaches to the sinusitis which lessens the probative value 
of the evidence.  Significantly, the examiner who conducted 
the September 2004 VA neurological examination determined 
that, while the veteran may have had headaches in the past 
which were contributed to by the service-connected sinusitis, 
he also affirmatively opined that the veteran's current 
headaches were not due to sinusitis.  The Board finds that 
the evidence of record does not demonstrate the presence of 
frequent, severe headaches which were due to the service-
connected sinusitis.  

With regard to a 50 percent evaluation, there is evidence of 
record indicating that the veteran underwent nasal surgery in 
1972.  However, the records from this surgery could not be 
obtained.  It is unknown if the surgery was a "radical 
operation."  Even if the 1972 surgery was a radical 
operation, there is no evidence of record indicating that the 
veteran had chronic osteomyelitis with repeated curettage nor 
is there evidence of any additional operations performed on 
the veteran's sinuses.  

Based on the above, the Board finds the preponderance of the 
evidence demonstrates that the veteran's sinusitis more 
nearly approximates a 10 percent disability evaluation during 
the entire appeals period when evaluated under Diagnostic 
Code 6513 in effect prior to October 1996.  

The Board finds a rating in excess of 10 percent is not 
warranted when the service-connected sinusitis is evaluated 
under the rating criteria in effect as of October 1996.  As 
noted above, there is no evidence of record of the veteran 
experiencing incapacitating episodes as defined under 
38 C.F.R. § 4.97.  Furthermore, while the veteran has 
reported that he has had frequent non-incapacitating 
episodes, as noted above, the evidence of record does not 
document the presence of any more than very infrequent 
purulent discharge or crusting which is also required for a 
30 percent evaluation under the current rating criteria.  As 
noted above, even if it were found that the veteran underwent 
radical nasal surgery in 1972, there is no competent evidence 
of record of the presence of chronic osteomyelitis or 
evidence of repeated nasal surgeries.  

The Board finds the preponderance of the evidence 
demonstrates that the veteran's sinusitis more nearly 
approximates a 10 percent disability evaluation under 
Diagnostic Code 6513 currently in effect during the pertinent 
time period in question.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's sinusitis now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against a finding of a rating in excess of 10 
percent during any portion of the appeal period.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).  A staged 
rating is not warranted.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis has been 
reopened.  The appeal is granted to that extent only.  

A rating in excess of 10 percent for the service-connected 
sinusitis is not warranted during any pertinent time period.  
The appeal is denied.  


REMAND

As found above, the Board has determined that the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for arthritis.  Associated 
with the claims files are clinical records which include 
references to the presence of arthritis of the neck, 
shoulder, cervical spine, lumbar spine, left hip and right 
knee.  Furthermore, the service medical records indicate that 
the veteran had reported he had fallen during active duty and 
document that he had sought treatment for neck, shoulder and 
back problems while on active duty.  The veteran has 
testified that his current arthritis was linked to in-service 
falls he experienced.  It is not apparent if the reported in-
service falls were the genesis of the currently diagnosed 
arthritis of the neck, shoulder and/or back.  The Board finds 
a VA examination is required to determine the nature, extent 
and etiology of any arthritis found on examination.  

With regard to the claim of entitlement to service connection 
for a separate evaluation for chronic pain syndrome, the 
Board points out that as noted by health care professionals 
who have diagnosed chronic pain syndrome, the veteran's 
complaints mainly concern the neck, shoulders and back.  For 
example, VA records reveal that the veteran was hospitalized 
from December 1981 to January 1982.  His chief complaint was 
neck and left shoulder pains since suffering a fall in 1970 
while on basic training.  The pertinent diagnoses were status 
post fall and injury to the neck and left shoulder with 
residual degenerative joint disease and chronic benign pain 
syndrome secondary to the neck and left shoulder problems.  
The Board has reopened the claim of entitlement to service 
connection for arthritis and determined that a VA examination 
is required in order to determine the nature, extent and 
etiology of any arthritis found on examination.  As the 
veteran's main complaints regarding the arthritis are 
primarily centered on the same places complained of 


when chronic pain syndrome has been diagnosed, the Board 
finds the claim of entitlement to service connection for a 
separate evaluation for chronic pain syndrome to be 
inextricably intertwined with the claim pertaining to 
arthritis of the neck, shoulder and back.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

It is also not apparent to the Board if the chronic pain 
syndrome referenced in the claims files is a psychological or 
physiological disability.  The Board could find no definition 
of what chronic pain syndrome is in the claims file.  The 
Board notes that Chronic Pain Disorder associated with a 
general medical condition is included as an Axis I diagnosis, 
Diagnostic Code 307.89, in DSM-IV and is a psychiatric 
disorder.  See 38 C.F.R. § 4.125.  Some evidence of record 
including a March 1992 clinical record refers to chronic 
myofascial pain syndrome which is also known as fibromyalgia 
(See The Merck Manuel of Diagnosis and Therapy, Chapter 109, 
Nonarticular Rheumatism) and is a physical problem.  
Significantly, with regard to a diagnosis of chronic pain 
syndrome standing alone without reference to underlying 
problems, this would not constitute a disability for which 
service connection may be granted.  The Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran testified before one of the undersigned Veteran's 
Law Judges in September 2006 that his service medical records 
were missing for records from his training at Fort Bragg and 
Fort McClelland.  The Board finds the RO should take steps to 
obtain copies of any outstanding service medical records 
which have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Another attempt should be made to 
secure the veteran's complete service 
medical records through 


official channels.  The Board is 
particularly interested in obtaining any 
outstanding service treatment records 
pertaining to the veteran's treatment 
while stationed at Fort Bragg and Fort 
McClelland.  

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed arthritis.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he/she 
reviewed the claims file.  If arthritis 
is diagnosed, the examiner must express 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the arthritis had its onset during active 
service or was otherwise linked to the 
veteran's active service including the 
falls reported by the veteran.  A 
complete rationale for all opinions 
should be  provided.  

3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed chronic pain syndrome.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
review pertinent documents in the 
veteran's claims file and include an 
annotation in the examination report 
indicating that he/she reviewed the 
claims file.  If chronic pain syndrome is 
diagnosed, the examiner must express an 
opinion as to whether it is more likely 
than 


not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the chronic 
pain syndrome had its onset during active 
service or was otherwise linked to the 
veteran's active service or to any 
service-connected disability.  If chronic 
pain syndrome is diagnosed, the examiner 
must also determine if the disability is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) a 
symptom of the service-connected 
psychophysiologic disorder or a separate 
pathology.  A complete rationale for all 
opinions should be  provided.  

4.  Review the claims file, to include 
the additional evidence, and determine if 
any of the benefits sought can be 
granted.  If any claim is denied, the 
veteran should then be furnished an 
appropriate supplemental statement of the 
case contemplating all evidence received 
since the last supplemental statement of 
the case.  After he is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



			
	ROBERT E. SULLIVAN	HOLLY E. MOEHLMANN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


